United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3394
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Missouri.
                                         *
James A. Daniels,                        *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                          Submitted: April 24, 2002
                              Filed: April 30, 2002
                                   ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       James Daniels pleaded guilty to disobeying court orders, in violation of 18
U.S.C. § 401(3), and the district court1 sentenced him to 18 months imprisonment and
3 years supervised release. On appeal, counsel has moved to withdraw under Anders
v. California, 386 U.S. 738 (1967), and filed a brief raising the issue whether Daniels
received effective assistance of counsel. Daniels filed a pro se motion to strike the
Anders brief, as well as a supplemental brief arguing that the district court erred in
giving him a 3-level increase for interference with the administration of justice.

      1
        The HONORABLE NANETTE K. LAUGHREY, United States District Judge
for the Western District of Missouri.
       We deny the motion to strike, and conclude that any ineffective-assistance
claim should be raised in 28 U.S.C. § 2255 proceedings. See United States v. Jones,
121 F.3d 369, 370 (8th Cir. 1997). We further conclude that the district court did not
plainly err in giving Daniels a substantial-interference adjustment. See United States
v. Evans, 272 F.3d 1069, 1089 (8th Cir. 2001); United States v. Plumley, 207 F.3d
1086, 1092-93 (8th Cir. 2000). Moreover, following our independent review, see
Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-